Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:21-cv-734

 Jenny Bishop,
            Plaintiff,

 v.

 Sierra Nevada Corporation,
             Defendant.


                                    ORIGINAL COMPLAINT


       COMES NOW Plaintiff Jenny Bishop (“Plaintiff”), by and through her attorneys April

 Rhéaume and Josh Sanford of Sanford Law Firm, PLLC, and for her Original Complaint

 against Defendant Sierra Nevada Corporation (“Defendant”), and in support thereof she

 states and alleges as follows:

                          I.        PRELIMINARY STATEMENTS

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

 201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

 prejudgment interest, and costs, including reasonable attorneys’ fees, as a result of

 Defendant’s failure to pay Plaintiff lawful overtime compensation for all hours worked in

 excess of forty hours per week.

       2.     Plaintiff also brings this action under the Colorado Wage Act, C.R.S. § 8-4-

 101, et seq. (“CWA”), and Colorado Overtime and Minimum Wage Order No. 37, 7 C.C.R.

 § 1103-01 (“CMWO”).



                                               Page 1 of 8
                               Jenny Bishop v. Sierra Nevada Corporation
                                   U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                          Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 2 of 8




        3.     Upon information and belief, for at least three years prior to the filing of this

 Complaint, Defendant has willfully and intentionally committed violations of the FLSA, the

 CWA and the CMWO as described, infra.

                            II.         JURISDICTION AND VENUE

        4.     The United States District Court for the District of Colorado has subject

 matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

 suit raises federal questions under the FLSA.

        5.     Defendant does business in this District and a substantial part of the events

 alleged herein occurred in this District; therefore, venue is proper within this District

 pursuant to 28 U.S.C. § 1391.

        6.     This Complaint also alleges CWA and CMWO violations, which arise out of

 the same set of operative facts as the federal cause of action; accordingly, this Court has

 supplemental jurisdiction over Plaintiff’s CWA and CMWO claims pursuant to 28 U.S.C. §

 1367(a).

        7.     The witnesses to the wage violations herein reside in this District.

        8.     The records and other documents related to the payroll practices that

 Plaintiff challenges are located in this District.

                                       III.      THE PARTIES

        9.     Plaintiff is a resident and citizen of El Paso County.

        10.    Defendant is a foreign, for-profit corporation, registered to do business in

 Colorado.

        11.    Defendant’s registered agent for service of process is Corporation Service

 Company, at 1900 West Littleton Boulevard, Littleton, Colorado 80120.

                                                  Page 2 of 8
                                  Jenny Bishop v. Sierra Nevada Corporation
                                      U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                             Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 3 of 8




        12.     Defendant maintains a website at https://www.sncorp.com/.

                              IV.     FACTUAL ALLEGATIONS

        13.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

 Complaint as if fully set forth in this section.

        14.     Defendant owns and operates an aircraft design and manufacturing

 company.

        15.     Defendant employs two or more individuals who engage in interstate

 commerce or business transactions, or who produce goods to be transported or sold in

 interstate commerce, or who handle, sell, or otherwise work with goods or materials that

 have been moved in or produced for interstate commerce, such as airplanes and fuel.

        16.     Defendant’s annual gross volume of sales made or business done is not

 less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

 stated) for each of the three years preceding the filing of this Complaint.

        17.     Defendant is an “employer” within the meanings set forth in the FLSA, and

 was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer.

        18.     At all relevant times herein, Defendant directly hired Plaintiff to work on its

 behalf, paid her wages and benefits, controlled her work schedule, duties, protocols,

 applications, assignments and employment conditions, and kept at least some records

 regarding her employment.

        19.     At all material times herein, Plaintiff has been entitled to the rights,

 protection and benefits provided under the FLSA, the CWA and the CMWO.

        20.     Plaintiff was employed by Defendant within the three years preceding the

 filing of this Original Complaint.

                                              Page 3 of 8
                              Jenny Bishop v. Sierra Nevada Corporation
                                  U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                         Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 4 of 8




        21.    Specifically, Plaintiff was employed by Defendant from April of 2019 until

 January of 2021 as an hourly-paid Aircraft Inspector.

        22.    Plaintiff was primarily responsible for inspecting aircrafts to ensure they met

 aircraft safety standards.

        23.    Defendant paid Plaintiff an hourly rate and classified her as nonexempt from

 the overtime requirements of the FLSA.

        24.    Plaintiff regularly worked in excess of 40 hours per week throughout her

 tenure with Defendant.

        25.    Plaintiff was regularly required to perform work off the clock which went

 unrecorded and uncompensated.

        26.    Specifically, Plaintiff was required to take phone calls from Defendant after

 her shift was over.

        27.    Plaintiff estimates she spent approximately two hours per week on the

 phone which went unrecorded and uncompensated.

        28.    Defendant did not pay Plaintiff an overtime premium of 1.5x her regular

 hourly rate for all of her hours worked in excess of 40 each week.

        29.    During most of Plaintiff’s shifts, Defendant failed to provide Plaintiff with

 compensated rest breaks of at least ten minutes for each four-hour period worked.

        30.    The CMWO states that employees are entitled to 10-minute compensated

 rest periods for each 4 hours of work. When employees are not permitted these breaks,

 their shift “is effectively extended by 10 minutes without compensation. . . . Therefore, a

 failure by an employer to authorize and permit a 10-minute compensated rest period is a

 failure to pay 10 minutes of wages[.]” See CMWO, Rule 5.2.4.

                                              Page 4 of 8
                              Jenny Bishop v. Sierra Nevada Corporation
                                  U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                         Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 5 of 8




        31.     Defendant knew or showed reckless disregard for whether the way it paid

 Plaintiff violated the FLSA, the CWA and the CMWO.

              V.     FIRST CLAIM FOR RELIEF—VIOLATION OF THE FLSA

        32.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

 Complaint as if fully set forth in this section.

        33.     29 U.S.C. § 207 requires employers to pay employees 1.5x the employee’s

 regular rate for all hours that the employee works in excess of 40 per week, unless an

 employee meets certain exemption requirements of 29 U.S.C. § 213 and all

 accompanying DOL regulations.

        34.     Defendant classified Plaintiff as an hourly employee, nonexempt from the

 overtime requirements of the FLSA.

        35.     Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate for

 all hours worked over 40 per week, despite her entitlement thereto.

        36.     Defendant’s conduct and practice, as described above, has been and is

 willful, intentional, unreasonable, arbitrary and in bad faith.

        37.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

 for monetary damages, liquidated damages and costs, including reasonable attorney’s

 fees provided by the FLSA for all violations which occurred within the three years

 preceding the filing of Plaintiff’s initial complaint.

        38.     Defendant has not acted in good faith nor with reasonable grounds to

 believe its actions and omissions were not a violation of the FLSA, and, as a result thereof,

 Plaintiff is entitled to recover an award of liquidated damages in an amount equal to the




                                               Page 5 of 8
                               Jenny Bishop v. Sierra Nevada Corporation
                                   U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                          Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 6 of 8




 amount of unpaid overtime premium pay described above pursuant to Section 16(b) of

 the FLSA, 29 U.S.C. § 216(b).

        39.    Alternatively, should the Court find that Defendant acted in good faith in

 failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

 prejudgment interest at the applicable legal rate.

                        VI.   SECOND CLAIM FOR RELIEF
       (Violations of CWA, C.R.S. § 8-4-101, et seq., CMWO, 7 C.C.R. § 1103-1)

        40.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

 though fully incorporated in this section.

        41.    Plaintiff regularly worked more than forty hours per week.

        42.    Defendant failed to properly pay Plaintiff overtime wages at a rate of not

 less than 1.5x her regular rate of pay for all hours worked over 40.

        43.    Defendant failed to permit Plaintiff 10-minute compensated rest breaks as

 required by Rule 5 of the CMWO, and therefore owes Plaintiff wages for each shift in

 which she was not allowed to take the required rest breaks.

        44.    Defendant’s conduct and practices, described herein, were willful,

 intentional, unreasonably, arbitrary, and in bad faith.

        45.    Because Defendant willfully violated the CWA and CMWO, a three year

 statute of limitations shall apply to such violations.

        46.    As a result of Defendant’s policies and practices described above, Plaintiff

 was illegally deprived of overtime wages earned, in such amounts to be determined at

 trial, and is entitled to recovery of such total unpaid amounts, reasonable attorneys’ fees,

 costs and other compensation pursuant to Colo. Rev. Stat. § 8-6-118.


                                             Page 6 of 8
                             Jenny Bishop v. Sierra Nevada Corporation
                                 U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                        Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 7 of 8




                              VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Jenny Bishop respectfully prays that

 Defendant be summoned to appear and to answer herein as follows:

       A.     That Defendant be required to account to Plaintiff and the Court for all of

 the hours worked by Plaintiff and all monies paid to her;

       B.     A declaratory judgment that Defendant’s practices violate the FLSA, 29

 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       C.     Judgment for damages for all unpaid overtime compensation under the

 FLSA, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       D.     Judgment for liquidated damages pursuant to the FLSA, 29 US.C. § 201, et

 seq., and attendant regulations at 29 C.F.R. § 516, et seq., in an amount equal to all

 unpaid overtime compensation owed to Plaintiff during the applicable statutory period;

       E.     A declaratory judgment that Defendant’s practices alleged herein violate the

 Colorado Minimum Wage Order Number 37, 7 Colo. Code Regs. § 1103-1(4);

       F.     Judgment for damages for all unpaid overtime compensation and penalties

 to which Plaintiff is lawfully entitled under the Colorado Minimum Wage Order Number

 37, 7 Colo. Code Regs. § 1103-1(4), Colo. Rev. Stat. § 8-6-118, and/or the CWCA, Colo.

 Rev. Stat. § 8-4-109;

       G.     An order directing Defendant to pay Plaintiff pre-judgment interest,

 reasonable attorney’s fees and all costs connected with this action; and

       H.     Such other and further relief as this Court may deem just and proper.




                                            Page 7 of 8
                            Jenny Bishop v. Sierra Nevada Corporation
                                U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                       Original Complaint
Case 1:21-cv-00734-RM-KMT Document 1 Filed 03/11/21 USDC Colorado Page 8 of 8




                                               Respectfully submitted,

                                               PLAINTIFF JENNY BISHOP

                                               SANFORD LAW FIRM, PLLC
                                               Kirkpatrick Plaza
                                               10800 Financial Centre Pkwy, Suite 510
                                               Little Rock, Arkansas 72211
                                               Telephone: (501) 221-0088
                                               Facsimile: (888) 787-2040

                                               /s/ April Rhéaume
                                               April Rhéaume
                                               Ark. Bar No. 2015208
                                               april@sanfordlawfirm.com

                                               /s/ Josh Sanford
                                               Josh Sanford
                                               Colo. Bar No. 44358
                                               josh@sanfordlawfirm.com




                                       Page 8 of 8
                       Jenny Bishop v. Sierra Nevada Corporation
                           U.S.D.C. (D. Colo.) No. 1:21-cv-734
                                  Original Complaint
